1    Bryan Caforio (261265)                     John J. Davis, Jr. (65594)
     Lora J. Krsulich (315399)                  David L. Barber (294450)
2    SUSMAN GODFREY L.L.P.                      MCCRACKEN, STEMERMAN, HOLSBERRY, L.L.P.
     1900 Avenue of the Stars, Suite 1400       595 Market Street, Suite 800
3    Los Angeles, CA 90067-6029                 San Francisco, CA 94105
4    Telephone: (310) 789-3100                  Telephone: (415) 597-7200
     Facsimile: (310) 789-3150                  Facsimile: (415) 597-7201
5    Email: bcaforio@susmangodfrey.com          Email: jjdavis@msh.law
     Email: lkrsulich@susmangodfrey.com         Email: dbarber@msh.law
6
     Attorneys for Plaintiffs
7

8                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
9                                   SAN FRANCISCO DIVISION
10   UNITED ASSOCIATION OF JOURNEYMAN             Case No. 17-CV-3037-RS
     AND APPRENTICES OF THE PLUMBING
11   AND PIPE FITTING INDUSTRY,                   ORDER
     UNDERGROUND UTILITY/LANDSCAPE                NOTICE OF STIPULATED
12   LOCAL UNION NO. 355; MIGUEL INIGUEZ          DISMISSAL
     and FELIPE HERNANDEZ, as LOCAL 355
13
     TRUSTEES; and ALEJANDRO TREJO,               Honorable Richard Seeborg
14
                            Plaintiffs,
15   v.
16   MANIGLIA LANDSCAPE, INC., COHEN
17   LANDSCAPE SERVICES, INC., LANDSCAPE
     CONTRACTORS COUNCIL OF NORTHERN
18   CALIFORNIA, BARRY L. COHEN, LINDA G.
     ROSSMAN, OSCAR DE LA TORRE, DOYLE
19   RADFORD, DAVID GORGAS, BRUCE RUST,
     FERNANDO ESTRADA, BYRON LONEY,
20   ROBERT CHRISP, BILL KOPONEN, LARRY
21   NIBBI AND MANUEL DE SANTIAGO, AS
     TRUSTEES OF THE LABORERS TRUST
22   FUNDS FOR NORTHERN CALIFORNIA;
     NORTHERN CALIFORNIA DISTRICT
23   COUNCIL OF LABORERS; AND DOES 1
     THROUGH 50,
24                   Defendants.
25

26

27

28


     NOTICE OF STIPULATED DISMISSAL                                 Case No. 17-CV-3037-RS
     6848062v1/016216
1           WHEREAS, Plaintiffs United Association of Journeyman and Apprentices of The

2    Plumbing and Pipe Fitting Industry, Underground Utility/Landscape Local Union No. 355,
3    Miguel Iniguez and Felipe Hernandez, as Local 355 Trustees, and Alejandro Trejo (collectively,
4
     “Plaintiffs”) filed their Third Amended Complaint on November 30, 2018, against Defendants
5
     Maniglia Landscape, Inc.; Cohen Landscape Services, Inc.; Landscape Contractors Council of
6
     Northern California; Barry L. Cohen; Linda G. Rossman; the Northern California District
7

8    Council of Laborers; and Oscar De La Torre, Doyle Radford, David Gorgas, Bruce Rust,

9    Fernando Estrada, Byron Loney, Robert Chrisp, Bill Koponen, Larry Nibbi, and Manuel De

10   Santiago, as Trustees of the Laborers Trust Funds for Northern California (collectively,
11
     “Defendants”). ECF No. 149.
12
            WHEREAS, with the assistance of Magistrate Judge Jacqueline Scott Corley over the
13
     course of two days at a mandatory settlement conference on August 27 and August 29, 2019, the
14
     parties agreed to a global settlement to resolve all claims at issue in this Action and the related
15

16   action, Rossman v. Iniguez, Case No. 19-cv-00391 (N.D. Cal.).

17          WHEREAS, Plaintiffs and Defendants by and through their counsel of record, hereby
18   stipulate and agree as follows pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii):
19
            1.      All claims asserted by Plaintiffs against all Defendants are dismissed with
20
     prejudice.
21
            2.      Plaintiffs and Defendants shall each bear their own attorneys’ fees and costs.
22

23   IT IS SO STIPULATED.
24

25   /s/ Bryan Caforio                                   /s/ Concepción E. Lozano-Batista
     Bryan Caforio (261265)                              Antonio Ruiz (155659)
26
     Lora J. Krsulich (315399)                           Caren P. Sencer (233488)
27   Susman Godfrey L.L.P.                               Concepción E. Lozano-Batista (227227)
                                                         Weinberg, Roger & Rosenfeld
28   John J. Davis, Jr. (65594)
                                                     1
     NOTICE OF STIPULATED DISMISSAL                                           Case No. 17-CV-3037-RS
     6848062v1/016216
1    David L. Barber (294450)                             Attorneys for Defendants Northern California
     McCracken, Stemerman, Holsberry, L.L.P.              District Council of Laborers, Oscar De La
2                                                         Torre, Doyle Radford, David Gorgas, Bruce
     Attorneys for Plaintiffs                             Rust, Fernando Estrada, Byron Loney, Robert
3                                                         Chrisp, Bill Koponen, Larry Nibbi, Manuel de
4                                                         Santiago

5
                                                          /s/ Michelle Q. Carter
6                                                         Michelle Q. Carter (184005)
                                                          Carter Carter Fries & Grunschlag
7

8                                                         Attorneys for Defendants Barry Cohen, Linda
                                                          Rossman, Cohen Landscape Services, Inc.,
9                                                         Maniglia     Landscape,    Inc.,  Landscape
                                                          Contractors Council of Northern California
10
     FILER’S ATTESTATION
11

12          I, Bryan Caforio, am the ECF user whose identification and password are being used to

13   file this Joint Stipulation and [Proposed] Order. In compliance with Civil Local Rule 5-1(i)(3), I

14   hereby attest that the signatories of this document have concurred in this filing.
15
                                                   /s/ Bryan Caforio
16

17   PURSUANT TO STIPULATION, IT IS SO ORDERED.
18

19
             10/1
     DATED: ____________________, 2019                      ______________________________
20                                                          Honorable Richard Seeborg
                                                            United States District Judge
21

22

23

24

25

26

27

28
                                                      2
     NOTICE OF STIPULATED DISMISSAL                                            Case No. 17-CV-3037-RS
     6848062v1/016216
1                                     CERTIFICATE OF SERVICE

2           I hereby certify that on October 1, 2019, I electronically filed the foregoing document
3    with the clerk of the Court and served counsel of record via the CM/ECF system.
4

5                                               /s/ Bryan Caforio
                                                Bryan Caforio
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   3
     NOTICE OF STIPULATED DISMISSAL                                        Case No. 17-CV-3037-RS
     6848062v1/016216
